Citation Nr: 0605535	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 4, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1970 and from September 1974 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, effective from October 4, 2002.  Thereafter, the 
veteran disagreed with effective date assigned to his 
service-connected PTSD and perfected his appeal.  

The veteran appeared at a hearing at the RO before the 
undersigned in May 2004.  

At the time of the hearing, the veteran raised the issue of 
whether there was clear and unmistakable error in a March 
1989 rating determination that denied service connection for 
PTSD.  As this issue is not properly before the Board, it is 
referred to the RO for appropriate action.  

In February 2006, a Motion for Advance on Docket was granted 
by the Board.  

While the Board notes that it was possible, based upon the 
way the issues were procedurally brought forth, that the 
issue of a separate evaluation for tinnitus of each ear was 
before the Board, during his May 2004 hearing, the veteran 
clarified that the only issue on appeal was the issue of an 
effective date for service connection for PTSD.  As such, the 
Board will not address the issue of separate evaluations for 
tinnitus of each ear.  


FINDINGS OF FACT

1.  In a March 1989 rating determination, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision that same month and did not perfect his appeal.  
Thus, the decision became final.  In a September 1991 
decision, the Board declined to find that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for PTSD.  February and May 1996, and 
March 1998, RO decisions declined to find that new and 
material evidence was submitted to reopen the veteran's 
claim.  The veteran was notified of the RO's actions and did 
not appeal.

2.  In a statement in support of claim received on October 4, 
2002, the veteran requested service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 2002, 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the April 2003 rating 
determination and the December 2003 statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a February 2003 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the February 2003 VCAA letter was sent 
to the appellant prior to the April 2003 rating 
determination.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the February 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  
See e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (All 
RO notice documents should be evaluated in the context of the 
prior, relatively contemporaneous communications from the 
RO.).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulation.  The record demonstrates that all available VA 
and private treatment records have been obtained.  Moreover, 
the veteran appeared at a hearing before the undersigned in 
May 2004.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


II. Earlier Effective Date Claim

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2005).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (2005).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2005).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection was 
based upon a claim filed within the first year after he left 
service in 1970 or in 1983.  Moreover, the present appeal 
arose from the RO's actions with regard to the veteran's 
reopened claim for service connection for PTSD, filed in 
2002, with respect to which, after service connection was 
granted, he sought an earlier effective date.  Thus, the 
exception for claims filed shortly after service is not for 
application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 2002 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

A review of the record reveals that the veteran requested 
service connection for PTSD in May 1988.  In March 1989, the 
RO denied service connection for PTSD.  The veteran was 
notified of this decision and did not appeal.  Thus, the 
decision became final.  

In January 1990, the veteran requested that his claim for 
service connection for PTSD be reopened.  In June 1990, the 
RO denied service connection for PTSD.  Thereafter, the 
veteran perfected his appeal.  In a September 1991 decision, 
the Board denied service connection for PTSD on the basis 
that new and material evidence had not been submitted since 
the March 1989 rating determination.  

In a May 1995 statement in support of claim, received in June 
1995, the veteran requested that service connection be 
awarded for PTSD.  In a February 1996 rating determination, 
the RO denied service connection for PTSD.  The veteran was 
notified that same month.  Following receipt of medical 
evidence in May 1996, the RO again denied service connection 
for PTSD in a May 1996 rating determination.  The veteran was 
notified of this decision later that month and did not 
perfect his appeal within one year of the date of receipt of 
notification of the denial.  Thus, the decision became final.  

In December 1997, a letter was received from the veteran 
indicating that he did not agree with denial of service 
connection for PTSD.  

In a January 1998 letter, the RO informed the veteran that 
his notice of disagreement was untimely as it had not been 
received within one year of the issuance of the June 1996 
rating determination.  The RO informed the veteran that he 
should submit new evidence to reopen his claim.  

In a March 1998 letter, the RO advised the veteran that his 
claim for service connection for PTSD was denied as he had 
not submitted any information with regard to his claim for 
service connection.  He was advised of his appellate rights 
and did not perfect his appeal.  Thus, the decision became 
final.  

No further correspondence was received from the veteran on 
the issue of service connection for PTSD until October 4, 
2002, when the veteran requested service connection for PTSD.  
In support of his claim, the veteran submitted a copy of a 
letter dated in August 2002 from the veteran's Brigadier 
General in Vietnam indicating that the veteran had not 
received his Purple Heart or his Combat Infantry Badge.  

In an April 2003 rating determination, the RO granted service 
connection for PTSD, effective from October 4, 2002.  

In his August 2003 notice of disagreement, the veteran 
indicated that the effective date should be back to 1984 when 
he originally filed his claim.  

During his May 2004 hearing, the veteran again expressed his 
belief that the effective date should be 1984, when he filed 
his original claim.  He indicated that he believed that he 
had essentially kept his claim open for that entire time 
period.  The veteran also expressed his belief that the RO in 
March 1989 did not make a great effort to verify his 
stressors. 

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of October 4, 
2002, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in September 1983.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the reopened claim, or the date 
entitlement arose.

Here, the veteran claimed service connection for PTSD in May 
1988, and his claim was denied by the RO in March 1989.  The 
veteran was notified of the RO's action but did not appeal.  
Thus, by operation of law, the RO's March 1989 decision 
became final.  He sought to have the claim for service 
connection reopened, filing a request in January 1990, that 
was denied by the RO in a June 1990 rating decision.  The 
veteran perfected an appeal as to the RO's decision and, in a 
September 1991 decision, the Board determined that new and 
material evidence was not submitted to reopen a claim for 
service connection for PTSD.  In June 1995, the RO received 
the veteran's request for service connection for PTSD that 
was denied in a February 1996 rating decision.  The veteran 
was notified of the RO's action.  Upon review of additional 
medical evidence, in May 1996, the RO again denied the 
veteran's claim.  He was notified of this decision and did 
not appeal.  In December 1997, the RO received the veteran's 
letter to the effect that he disagreed with the denial of his 
claim and, after he was advised in a January 1998 letter of 
the need to submit new evidence, his claim was denied in a 
March 1998 unappealed determination.

The veteran next sought to have the claim for service 
connection for PTSD reopened, filing that request on October 
4, 2002.  After securing considerable new evidence, from both 
military and medical sources, the RO granted service 
connection, effective from October 4, 2002, the date of 
receipt of the reopened claim.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must 
be filed in order for any type of benefit to be paid."

Although the veteran contends that service connection should 
be granted from 1984, when he filed an initial claim for 
service connection for PTSD, there is no evidence on file 
identifying that the veteran had the claimed disability at 
that time based upon verified stressful events in service.  
Moreover, after the Board's September 1991 denial, since the 
veteran did not appeal the subsequent February and May 1996 
and March 1998 rating decisions, permitting them to become 
final, it was his October 2002 reopened claim that ultimately 
led to the April 2003 rating action, in which service 
connection was granted, effective from October 4, 2002.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for post-traumatic stress disorder any 
earlier than that which has been currently assigned, i.e., 
October 4, 2002.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Board is sympathetic to the veteran's beliefs but is 
precluded by law from assigning an effective date earlier 
than October 4, 2002.  


ORDER

An effective date earlier than October 4, 2002, for the grant 
of service connection for PTSD is denied.




	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


